Per Curiam:
The act of 15th March, 1832, gives the widow a right to administer on the estate of her deceased husband when he dies intestate. In this case it is claimed the widow is deprived of that right by reason of her ante-nuptial settlement. If she had, in consideration of such a settlement of a specific sum, released all right of dower and all interest of every kind in the residue of the real and personal estate of her husband, there would be some force in the position taken. That, however, is not this case. Here she is to have one-fourth part of his personal estate and one-third part of the annual income of his real estate. Her interest in his estate is thus little less than if no marriage contract had been executed. She has a direct interest in the settlement of the estate. The Court committed no error in directing letters of administre tion to be issued to the widow and brother of the decedent.
Decree affirmed, and appeal dismissed at the cost of the appellants.